                Case 2:18-cv-01385-JCC Document 149 Filed 06/17/20 Page 1 of 7



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   ABOLFAZL HOSSEINZADEH,                                   CASE NO. C18-1385-JCC
10                               Plaintiff,                   ORDER
11             v.

12   BELLEVUE PARK HOMEOWNERS
     ASSOCIATION et al.,
13
                                 Defendants.
14

15
               This matter comes before the Court on Defendant Bellevue Park Homeowners
16
     Association’s (the “Association”) motion to modify third-party subpoenas (Dkt. No. 53) and
17
     Plaintiff’s motions to compel compliance with subpoenas for the production of documents (Dkt.
18
     Nos. 66–68). Having considered the parties’ briefing 1 and the relevant record, the Court hereby
19
     DENIES the Association’s motion and DENIES Plaintiff’s motions for the reasons explained
20
     herein.
21
     I.        BACKGROUND
22
               In 2002, Plaintiff purchased a condominium unit at Bellevue Park, which is managed by
23
     the Association. (Dkt. No. 1 at 3.) On September 19, 2018, Plaintiff filed suit against the
24

25   1
       The Court hereby GRANTS the Association’s motion for leave to file an over-length brief
     (Dkt. No. 56). The Court will consider that brief in ruling on the Association’s motion to modify
26   third-party subpoenas.

     ORDER
     C18-1385-JCC
     PAGE - 1
              Case 2:18-cv-01385-JCC Document 149 Filed 06/17/20 Page 2 of 7




 1   Association, Adrian Teague, and Jennifer Gonzales. (Id.) Plaintiff alleges that Defendants

 2   defamed him and discriminated against him. (See id. at 3–10.)

 3          On March 11, 2020, Plaintiff served subpoenas for documents on Pody & McDonald,

 4   PLLC, the Association’s general counsel since 2012; MacPherson’s Property Management, the

 5   Association’s former property manager; Agynbyte LLC, the Association’s current property

 6   manager; and PCAM Services, Inc., a company that works with Agynbyte to provide

 7   maintenance services for the Association. (Dkt. Nos. 54-1–54-3, 68-1 at 4–7.) Each subpoena has

 8   a similar structure: the subpoena asks for “all written communications” between the subpoenaed
 9   party’s employees and various other persons or entities from a specified time (usually January 1,
10   2012) to the present. (See, e.g., Dkt. No. 54-1 at 5.)
11          On March 19, 2020, the Association objected to the subpoenas issued to Pody &
12   McDonald, Agynbyte, and MacPherson’s in a letter sent to Plaintiff. (Dkt. No. 54-4 at 2.) The
13   letter focused on the Association’s concern that the subpoenas would force the subpoenaed
14   entities to reveal privileged communications that the Association, Agynbyte, and MacPherson’s
15   had with Pody & McDonald. (Id. at 2–3.) Plaintiff responded to the letter by stating that the
16   subpoenaed parties could not rely on a “blanket objection” to resist the subpoena and must
17   instead produce privilege logs that describe the basis for withholding any privileged document.
18   (Dkt. No. 54-5 at 2–6.)

19          On March 24, 2020, the Association and Plaintiff held a telephone call to discuss the

20   subpoenas. (Dkt. No. 54-6 at 2.) The Association asked Plaintiff to modify the subpoenas by (1)

21   limiting the subpoenas to “nonprivileged communications” and (2) limiting the requested

22   communications to specific topics. (Dkt. No. 61-1 at 40–41.) Although Plaintiff declined to limit

23   the subpoenas to nonprivileged communications, she offered to restrict the subpoenas to the 62

24   topics listed in Plaintiff’s 30(b)(6) deposition notice. (Id.) Those topics were expansive, however,

25   and Plaintiff had previously rejected the Association’s request to limit or narrow their scope.

26   (Dkt. No. 54-6 at 3.) The Association therefore refused Plaintiff’s offer and moved to modify the


     ORDER
     C18-1385-JCC
     PAGE - 2
                 Case 2:18-cv-01385-JCC Document 149 Filed 06/17/20 Page 3 of 7




 1   subpoenas. (Id.; Dkt. No. 53.)

 2          During this same time, Plaintiff communicated through letters with the subpoenaed

 3   parties themselves. The subpoenaed parties expressed their concerns that the subpoenas were

 4   overbroad and sought privileged communications. (See Dkt. Nos. 73 at 2–5, 75 at 2–3.) The

 5   subpoenaed parties also requested more time to respond due to the COVID-19 pandemic. (See

 6   id.) Plaintiff agreed to extend the time for the subpoenaed parties to respond and offered to limit

 7   the scope of the subpoena to Pody & McDonald. 2 (See Dkt. Nos. 66-1 at 13–16, 67-1 at 13–17,

 8   68-1 at 11.) Plaintiff also suggested that the subpoenaed parties set up a time to discuss their
 9   objections to the subpoenas. (See, e.g., Dkt. No. 66-1 at 17.) When the subpoenaed parties did
10   not specifically respond to Plaintiff’s suggestion, Plaintiff moved to compel without following
11   up or speaking with the subpoenaed parties over the phone. (See Dkt. No. 67 at 3–4.)
12   II.    DISCUSSION

13          A.       Facial Validity of the Subpoenas

14          “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

15   party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

16   Relevant information is “any matter that bears on, or that reasonably could lead to other matter

17   that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders,

18   437 U.S. 340, 351 (1978). Proportionality is a matter of “the importance of the issues at stake in

19   the action, the amount in controversy, the parties’ relative access to relevant information, the

20   parties’ resources, the importance of the discovery in resolving the issues, and whether the

21   burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.

22   26(b)(1).

23          One particular method of discovery is a subpoena for documents. See Fed. R. Civ. P.

24   45(a)(D). A subpoena for documents allows a party to obtain documents from a non-party to the

25
     2
      Plaintiff did not offer to narrow the scope of the subpoena to Agynbyte or PCAM. (See Dkt.
26   Nos. 66 at 13–16, 68-1 at 11–14.)

     ORDER
     C18-1385-JCC
     PAGE - 3
              Case 2:18-cv-01385-JCC Document 149 Filed 06/17/20 Page 4 of 7




 1   same extent that the party can obtain documents from another party under Federal Rule of Civil

 2   Procedure 34. See Fed. R. Civ. P. 45, Advisory Committee Note of 1991, subdivision (a). Thus, a

 3   party may use a subpoena for documents to obtain discovery regarding any matter that is

 4   relevant, proportional to the needs of the case, and nonprivileged. See Fed. R. Civ. P. 26(b),

 5   34(a). If a subpoenaed party believes that a subpoena requires it to produce material that is

 6   irrelevant, disproportionate to the needs of the case, or privileged, then the subpoenaed party

 7   may move to quash or modify the subpoena. See Fed. R. Civ. P. 45(3)(A). A party may also

 8   move to quash or modify a subpoena directed to a non-party if the subpoena seeks the moving
 9   party’s privileged information. Eli Lily & Co. v. Teva Pharm. USA Inc., Case No. C17-0267-
10   JSR, Dkt. No. 7 at 5 (W.D. Wash. 2017). The party seeking to quash or modify a subpoena bears
11   the burden of showing that the subpoena should be quashed or modified. See Goodman v. United
12   States, 369 F.2d 166, 169 (9th Cir. 1966).
13          As written, the subpoenas ask for a staggering amount of information. The subpoena to
14   Pody & McDonald asks for “[a]ll written communications between any of your employees
15   relating to the Bellevue Park Homeowners Association from January 1, 2009 to the present.”
16   (Dkt. No. 54-1 at 5.) The subpoena to Agynbyte asks for “[a]ll written communications between
17   any of your employees . . . from January 1, 2017 to the present relating to Bellevue Park
18   Homeowners Association.” (Dkt. No. 54-3 at 5.) And the subpoena to PCAM asks for “[a]ll

19   written communications between any of your employees relating to the Bellevue Park

20   Homeowners Association from January 1, 2009 to the present.” (Dkt. No. 68-1 at 7.) These are

21   but examples of the subpoenas’ requests.

22          By requesting all written communications regardless of their content or subject matter,

23   Plaintiff ignored his responsibility to “avoid imposing undue burden or expense on a person

24   subject to the subpoena.” Fed. R. Civ. P. 45(d)(1); see Jenkins v. Miller, 2019 WL 5561387, slip

25   op. at 3 (D. Vt. 2019) (holding subpoena was overbroad because it asked for “all

26   ‘communications’” concerning certain individuals); Williamson v. Recovery Ltd. P’ship, 2016


     ORDER
     C18-1385-JCC
     PAGE - 4
              Case 2:18-cv-01385-JCC Document 149 Filed 06/17/20 Page 5 of 7




 1   WL 4920773, slip op. at 4 (S.D. Ohio 2016) (holding subpoena was overbroad because it asked

 2   for “all communications” between the subpoenaed party and the party’s company without regard

 3   to subject matter). The subpoenas impose an undue burden on the subpoenaed parties because

 4   the subpoenas force those parties to spend hundreds of hours compiling and reviewing tens of

 5   thousands of documents. (See Dkt. No. 73 at 3, 75 at 4.)

 6          Plaintiff does not meaningfully defend the subpoenas in their current form. (See Dkt. No.

 7   61 at 6–7.) Instead, Plaintiff observes that he offered to somewhat limit the subpoenas’ scope.

 8   (See id.) Yet, Plaintiff does not seek to enforce a limited version of the subpoenas; he moves to
 9   enforce the subpoenas as written. (See, e.g., Dkt. No. 67 at 1.) Given that the subpoenas are
10   overbroad as written, the Court DENIES Plaintiff’s motions to compel. 3 The Court also declines
11   to modify the subpoenas because the Court cannot modify the subpoenas without effectively

12   rewriting them. See Simplex Mfg. Co. v. Chien, Case No. C12-0835-RAJ, Dkt. No. 19 at 5–6

13   (W.D. Wash. 2012) (declining to modify overly broad subpoenas). Accordingly, the Court

14   DENIES the Association’s motion to modify and instead QUASHES the subpoenas served on

15   Pody & McDonald, MacPherson’s, Agynbyte, and PCAM. (Dkt. Nos. 54-1–54-3, 68-1 at 4–7.)

16          B.      Meet-and-Confer Requirement

17          The Court usually begins its discovery orders by reminding the parties that “[d]iscovery

18   motions are strongly disfavored.” See, e.g., Williams v. Perdue, Case No. C19-0444-JCC, Dkt.

19   No. 23 at 2 (W.D. Wash. 2020). The Court begins with this reminder because in the great

20

21   3
       The Court does not reach the parties’ arguments about attorney-client privilege because the
     subpoenas’ breadth is reason enough for the Court to quash those subpoenas. However, the Court
22   makes three observations for the future. First, the Federal Rules of Civil Procedure do not require
23   discovery requests to specifically exclude nonprivileged communications; indeed, they typically
     require a responding party to assert the privilege in a privilege log. See Fed. R. Civ. P. 26(b)(5).
24   Second, “[n]ot all communications between attorney and client are privileged.” Clarke v. Am.
     Commerce Nat’l Bank, 974 F.2d 127, 129 (9th Cir. 1992). Third, discovery requests on
25   attorneys, like all discovery requests, must be relevant and proportional to the needs of the case.
     See Fed. R. Civ. P. 26(b)(1). Whether a discovery request is proportional may depend on the
26   costs of generating an expansive privilege log.

     ORDER
     C18-1385-JCC
     PAGE - 5
              Case 2:18-cv-01385-JCC Document 149 Filed 06/17/20 Page 6 of 7




 1   majority of cases, discovery issues can be avoided if the parties do one simple thing: talk with

 2   one another in good faith. If parties talk in good faith but are still unable to resolve their dispute,

 3   the Court has no problem stepping in—the Court’s role is to resolve disputes, after all. But when

 4   parties file discovery motions without talking in good faith, they risk engendering ill will and

 5   wasting the parties’ and the Court’s time.

 6           In this case, the parties appear to have stopped talking about their discovery issues in

 7   good faith. If they were, they would not have filed 12 discovery-related motions, (Dkt. Nos. 53,

 8   66–69, 80, 86–87, 92, 113, 132, 136), and the present discovery fight would have been avoided.
 9   That fight began when Plaintiff filed facially overbroad subpoenas asking for “all written
10   communications” from various non-parties over an extended period. (See Dkt. Nos. 54-1–54-3,
11   68-1 at 4–7.) The subpoenaed parties and the Association reasonably objected to the scope of
12   those subpoenas, (see Dkt. Nos. 54-4 at 2, 73 at 2–5, 75 at 2–3), and Plaintiff seemed willing to
13   modify the subpoenas’ scope to some extent, (see Dkt. No. 67-1 at 17). But the conversation
14   between Plaintiff and the Association broke down, (see Dkt. Nos. 54-6 at 3–4, 61-1 at 40–41),
15   and Plaintiff never spoke with the subpoenaed entities at all, (see Dkt. No. 67 at 3–4).
16           The parties’ behavior appears to have complied with the letter of the Western District of
17   Washington’s Local Civil Rules. The Association complied with Local Civil Rule 26(c) by
18   calling Plaintiff before filing its motion, (see Dkt. Nos. 54-6 at 3–4, 61-1 at 40–41), and Plaintiff

19   may not have been required to meet and confer with the subpoenaed parties before filing his

20   motions, see Chandola v. Seattle Hous. Auth., Case No. C13-0557-RSM, Dkt. No. 101 at 12

21   (W.D. Wash. 2014) (concluding that the meet-and-confer requirement does not apply to motions

22   made under Federal Rule of Civil Procedure Rule 45). But the parties did not make a serious

23   effort to comply with the spirit of those rules. Although Plaintiff was willing to limit the

24   subpoena to Pody & McDonald to 22 topics, (see Dkt. No. 67-1 at 17), he never communicated

25   that offer to the Association, (see Dkt. No. 61-1 at 40–41). Similarly, Plaintiff asked the

26   subpoenaed parties in a letter if they could discuss their objections over the phone, but he never


     ORDER
     C18-1385-JCC
     PAGE - 6
              Case 2:18-cv-01385-JCC Document 149 Filed 06/17/20 Page 7 of 7




 1   followed up on that request before filing his motion to compel. (See Dkt. Nos. 66-1 at 17, 67 at

 2   3–4); cf. Williams, Case No. C19-0444-JCC, Dkt. No. 23 at 2–3 (concluding party did not

 3   attempt to meet and confer in good faith where the party failed to follow up on their letter

 4   requesting a conference).

 5          Moving forward, the Court strongly encourages the parties to make every effort to

 6   resolve their discovery disputes before involving the Court. Failing to do so will expose the

 7   parties to sanctions.

 8   III.   CONCLUSION
 9          For the foregoing reasons, the Court GRANTS the Association’s motion for leave to file
10   an over-length brief (Dkt. No. 56), DENIES the Association’s motion to modify third-party
11   subpoenas (Dkt. No. 53), and DENIES Plaintiff’s motions to compel compliance with subpoenas
12   for the production of documents (Dkt. Nos. 66–68). The Court QUASHES the subpoenas for
13   documents that Plaintiff served on Pody & McDonald, MacPherson’s, Agynbyte, and PCAM.
14          DATED this 17th day of June 2020.




                                                          A
15

16

17
                                                          John C. Coughenour
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C18-1385-JCC
     PAGE - 7
